  Case 2:20-cv-08615-GW-RAO Document 19 Filed 10/23/20 Page 1 of 2 Page ID #:703

                                                                                              REMAND/JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-8615-GW-RAOx                                              Date     October 23, 2020
 Title             Luis Licea v. Chegg, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                              None Present
                 Deputy Clerk                          Court Reporter / Recorder                  Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         None Present                                           None Present
 PROCEEDINGS (IN CHAMBERS):                         ORDER REMANDING CASE FOR LACK OF
                                                    SUBJECT MATTER JURISDICTION; VACATING
                                                    DATES


       The Complaint in this action contains a single claim for relief for violation of California’s Unruh
Civil Rights Act (“Unruh”). Yet, defendant Chegg, Inc. (“Defendant”) removed the case from Los
Angeles County Superior Court, asserting this Court’s federal question jurisdiction over the action.
Based on the Court’s sua sponte review of subject matter jurisdiction, see Arbaugh v. Y&H Corp., 546
U.S. 500, 514 (2006), and the subsequent review of the parties’ papers on a forthcoming motion to
remand, the Court will remand the action to state court, and vacate the October 29, 2020 hearing date for
that motion to remand and a forthcoming motion to dismiss (and scheduling conference) set for
November 2, 2020.

        Although plaintiff Luis Licea (“Plaintiff”) certainly mentions in his Complaint that a violation of
the Americans with Disabilities Act (“ADA”) can constitute a violation of Unruh, see Complaint ¶ 3,
and asserts that Unruh is “also” violated here because of a violation of the ADA, see id. ¶ 25, his sole
claim is clearly based upon violation of a California statute. He may prevail on that claim without
necessarily relying on the ADA for a violation of Unruh. See id. ¶¶ 22-24, 26. As such, there plainly is
no federal question jurisdiction here under the prevailing test in such circumstances. See Rains v.
Criterion Sys., Inc., 80 F.3d 339, 346 (9th Cir. 1996) (“When a claim can be supported by alternative
and independent theories – one of which is a state law theory and one of which is a federal law theory –
federal question jurisdiction does not attach because federal law is not a necessary element of the
claim.”); see also Nev. v. Bank of Am. Corp., 672 F.3d 661, 674-75 (9th Cir. 2012); Castillo v. Tamara
Mellon Brand, Inc., No. CV 19-10466-GW-MRWX, 2020 WL 703693 (C.D. Cal. Feb. 10, 2020);
Phillips & Stevenson, RUTTER GROUP PRAC. GUIDE, FEDERAL CIV. PRO. BEFORE TRIAL (The

                                                                                                    :
                                                                Initials of Preparer   JG
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 2
  Case 2:20-cv-08615-GW-RAO Document 19 Filed 10/23/20 Page 2 of 2 Page ID #:704

                                                                                           REMAND/JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-8615-GW-RAOx                                             Date      October 23, 2020
 Title          Luis Licea v. Chegg, Inc., et al.

Rutter Group 2020), ¶¶ 2:592, 2:2527, 2:2561, 2:2567.

        Nor is Plaintiff under any obligation to commit, in this Court, to only proceeding by way of a
purely Unruh-based theory once he returns to state court. Were that the case, the Rains rule would be of
no force, because anytime a state court plaintiff mentioned federal law as merely one avenue – as
opposed to a necessary avenue – for prevailing upon a claim, a federal court – otherwise lacking subject
matter jurisdiction – could force the plaintiff to entirely abandon that theory. This Court simply does
not believe that any federal district court taking a different approach on this particular question is acting
within the confines of its power.

       Plaintiff, as the master of his Complaint, was entitled to state a claim only under Unruh, even
though he might also have attempted to state a claim directly under the ADA. Defendant has not
succeeded in finding a way to persuade the Court otherwise. The Court lacks subject matter jurisdiction
over the action. The hearings and scheduling conference set for October 29 and November 2, 2020, are
vacated, and the action is remanded forthwith to Los Angeles County Superior Court.

         It is so ordered.




                                                                                                 :
                                                             Initials of Preparer   JG
CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                  Page 2 of 2
